       CASE 0:18-cv-02736-MJD-TNL Doc. 31 Filed 10/26/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Kim J. H.,                                        Civil No. 18-cv-2736 (MJD/TNL)
                   Plaintiff,
v.

Andrew Saul, Commissioner of Social                        ORDER
Security,
                Defendant.




      Based upon the Report and Recommendation by United States Magistrate

Judge Tony N. Leung dated October 8, 2020 [Doc. No. 30], along with all the files

and records, and no objections to said Recommendation having been filed, IT IS

HEREBY ORDERED that:

      1. Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal Access to

         Justice Act [Doc. No. 25] is GRANTED.

      2. Plaintiff is awarded $10,710.00 in reasonable attorney fees and $500.00

         in costs, subject to offset by any preexisting debt that Plaintiff owes to

         the United States.

Date: October 26, 2020                       s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court
